     Case: 1:21-cv-00861 Document #: 12 Filed: 03/01/21 Page 1 of 1 PageID #:148

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Mark Mendoza
                                Plaintiff,
v.                                               Case No.: 1:21−cv−00861
                                                 Honorable Sharon Johnson Coleman
Water Tower Hotel, LLC
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 1, 2021:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(i), this case is dismissed without prejudice.
Telephone status hearing set for 4/20/2021 is stricken. Civil case terminated. Mailed
notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
